Name: Commission Regulation (EC) No 1716/94 of 13 July 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 94 Official Journal of the European Communities No L 180/37 COMMISSION REGULATION (EC) No 1716/94 of 13 July 1994 altering the import levies on products processed from cereals and rice (EC) No 1 560/94 Q, as last amended by Regulation (EC) No 1646/94 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (9), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 1 2 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (") as fixed in the Annex to amended Regulation (EC) No 1560/94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 14 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 166, 1 . 7. 1994, p. 70. (8) OJ No L 172, 7. 7. 1994, p. 21 . O OJ No L 168 , 25. 6 . 1974, p. 7. ( 10) OJ No L 202, 26. 7 . 1978, p. 8 . (") OJ No L 155, 26. 6 . 1993, p. 29 . (4) OJ No L 154, 25. 6 . 1993, p. 5. 0 OJ No L 387, 31 . 12. 1992, p. 1 . &lt;) OJ No L 320, 22. 12. 1993, p. 32. No L 180/38 Official Journal of the European Communities 14. 7 . 94 ANNEX to the Commission Regulation of 13 July 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne, CN code Import levies f) ACP Third countries (other than ACP) CN code Import levies f) ACP Third countries (other than ACP) 110220 10 203,18 209,22 1102 20 90 115,14 118,16 1102 90 90 119,36 122,38 1103 13 10 203,18 209,22 1103 1390 115,14 118,16 1103 19 10 188,62 194,66 1103 19 90 119,36 122,38 110329 10 188,62 194,66 1103 29 40 203,18 209,22 1103 29 90 119,36 122,38 1104 1930 188,62 194,66 11041950 203,18 209,22 11041999 210,64 216,68 1104 23 10 "' 180,61 183,63 1104 23 30 180,61 183,63 1104 23 90 115,14 118,16 1104 29 15 139,37 142,39 110429 19 187,23 190,25 1104 29 35 167,66 170,68 11042939 187,23 190,25 1104 29 95 106,89 109,91 1104 29 99 119,36 122,38 1104 30 90 84,66 90,70 1106 20 90 178,11 (2) 202,29 1108 12 00 181,74 202,29 1108 13 00 181,74 202,29 0 1108 14 00 90,86 202,29 1108 1990 90,86 (2) 202,29 1702 30 51 237,05 333,77 1702 30 59 181,74 248,23 1702 30 91 237,05 333,77 1702 30 99 181,74 248,23 1702 40 90 181,74 248,23 1702 90 50 181,74 248,23 1702 90 75 248,34 345,06 1702 90 79 172,71 239,20 2106 90 55 181,74 248,23 2303 10 11 225,76 407,10 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (*) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. Q No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.